Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3. 	Claims 1, 2, 3, 4, 7, 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 11, 10, 18, 14, 15 respectively of U.S. Patent No. 10,869,114 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claim 10 includes all of the limitations of the instant application claim 1, respectively.  The patent claims also include additional limitations.  Specifically claim 10 of the patent, other than minor differences in wording describing the same feature includes a feature of a storage/display areas used to store music media.   Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, .
4. 	Claims 11, 12, 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16/10, 10, 11 respectively of U.S. Patent No. 10,869,114 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claim 16/10 includes all of the limitations of the instant application claim 11, respectively.  The patent claims also include additional limitations.  Specifically claim 16/10 of the patent, other than minor differences in wording describing the same feature includes a feature of a storage/display areas used to store music media.   Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant .
5. 	Claims 16, 17, 18, 19 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16/10, 11, 11, 14 and 15 of U.S. Patent No. 10,869,114 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claim 16/10 includes all of the limitations of the instant application claim 16, respectively.  The patent claims also include additional limitations.  Specifically claim 16/10 of the patent, other than minor differences in wording describing the same feature includes a “music player is only exposed and accessible to a user while the mobile music store assembly in in an open configuration”    Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).  The limitations of claims 17, 18, 19 and 20 are found in claims 10, 11, 14 and 15 respectively of U.S. Patent No. 10,869,114 B2 with possible obvious wording variations to describe the same element(s) .
s 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 14 of U.S. Patent No. 10,869,114 B2  (referred to as ‘114) as applied above in view of Sims (US 20160299622 A1).
The teaching of patent (‘114) is discussed above, however does not teach the use of a power converter as set forth in claims 5 and 6.  Sims teaches that power converters (such as 120) are used in a similar environment to convert voltages of received power into another form to provide power for player device (paragraph [0028]).  It would have been obvious before the filing of the invention to one of ordinary skill in the art to incorporate such teaching into the arrangement as taught by ‘114 to predictably provide a means to take a received power and convert it into power for a playing device.
7. 	 Claims 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16/10, of U.S. Patent No. 10,869,114 B2  (referred to as ‘114) in view of Sims (US 20160299622 A1).
The teaching of patent (‘114) is discussed above, however does not teach the use of a power converter as set forth in claims 5 and 6.  Sims teaches that power converters (such as 120) are used in a similar environment to convert voltages of received power into another form to provide power for player device (paragraph [0028]).  It would have been obvious before the filing of the invention to one of ordinary skill in the art to incorporate such teaching into the arrangement as taught by ‘114 to predictably provide a means to take a received power and convert it into power for a playing device.
8. 	Claims 9-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,869,114 B1 in view of Ogawa et al. (U. S. Patent 5,253,234)
.  
 Claim Rejections - 35 USC § 102
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11. 	Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa et al. (U.S. Patent No. 5,253,234).
Re claim 16:  Ogawa et al. teaches a mobile music store assembly that is selectively movable by a user between a closed configuration and an open configuration (by opening/closing door (89) and front panel (column 4, lines 64- column 5, line 1), the mobile music store assembly comprising:
a housing assembly (50) including a plurality of storage/display areas that store
music media (such as locations of the magazines as depicted 3a as discussed in column 4, lines 59-64);
a music player (any one of players 1-3) that is positioned substantially within the housing assembly when the mobile music store assembly is in the closed configuration (installed in the jukebox, column 2, lines 30-31); and
at least three wheels that are coupled to the housing assembly (95, column 5, lines 26-28).  Additionally, Ogawa et al. teaches a housing base (50) a first housing member (door 89) moveable between an open and closed positions and a second housing member (front panel; column 4, lines 64- column 5, line 1) moveable between an open and closed position to allow access to a serviceman. Note the door and the front panel move relative with respect to each other due to each being mounted to the housing base (50)
Claim Rejections - 35 USC § 103
12. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


14. 	Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. in view of Yu (US 2002/0096975 A1).
Re claims 17-18:  The teaching of Ogawa et al. is discussed above and incorporated herein.  This reference however does not teach that the guide assembly includes a plurality of tracks (claim 17) or that the housing members move along these tracks relative to the base (claim 18).   Yu teaches in a similar environment of music store that guide assemblies like rails corresponding to applicants claimed tracks (figure 5 along with paragraph [0028] ) can be used to guide housing members (door panels) between open and closed positions relative to a base to provide an alternative way of accessing the media.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such features into the teaching of Ogawa et al. to predictable provide an alternative door arrangement to access media therein the store.  Therefor the claimed subject matter would have been obvious before the filing of the invention.   
Re claim 19:  Ogawa et al. teaches the use of a power assembly (81) that is fully contained within the housing (figure 3b, column 5, lines 1-4) and used to power the music player(s) as set forth.  
15. 	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (U.S. Patent No. 5,253,234) in view of Yu as applied to claims 17-19 above, and further in view of Trotabas (2006/0039263 A1).
The teaching of Ogawa et al. (U.S. Patent No. 5,253,234) in view of Yu (US 2002/0096975 A1) is discussed above and incorporated herein. This combination of Ogawa et al. (U.S. Patent No. 5,253,234) in view of Yu (US 2002/0096975 A1) as applied does not teach a power source that can be recharged with the use of a recharging cable and recharging port.  Trotabas teaches in a similar environment that a music player can include a rechargeable battery (paragraph [0016]) which includes a cable (connector) and port (interface, paragraph [0023]) allowing for a power source that can be recharged.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such feature of Trotabas into the arrangement of Ogawa et al. (U.S. Patent No. 5,253,234) in view of Yu (US 2002/0096975 A1) as applied to predictably provide a power source for the player that can be repeatedly recharged.  Therefor the claimed subject matter would have been obvious before the filing of the claimed invention.  
Response to Arguments
16. 	Applicant's arguments filed 1/5/22 have been fully considered but they are not persuasive. 
Re arguments concerning the double patenting rejection: Applicant states that the filing of the terminal disclaimer on 1/5/22 overcomes these rejection.  
The terminal disclaimer filed on 1/5/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,869,114 B2 has been reviewed and is NOT accepted.
This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).
Note for cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant's ownership:
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless there is a TD filed that is signed by the applicant.
Please note the TD must be re-filed. No new fees are due.
Re arguments concerning claim 16:  No distinction can be made between a music store assembly and a disk storage selector as currently set forth.  Each can store a plurality of music media. Also, attachment means such as hinges contrary to applicant statements do guide the movement of the door(s).  Without such attachment means the doors would not be able to be moved between open and closed positions.  The guide assembly as set forth in claim 16 does not patentable define over the guiding means as taught by the teaching in Ogawa et al.  
Re arguments concerning claim 17-18:  Ogawa is not used to teach the features of claims 17-18.  Yu teaches these features as not in the above rejection of these claims 
Re arguments concerning claim 19-20:  The rejection of claim 19 does not use the reference to Bernard et al. as argued.  This is due to the deletion of headphone limitations of claim 19.
Re applicants arguments directed to Yu:  Examiner agrees that this reference does not teach as set forth in claims 1 and 11 first and second housing members that are moveable with respect to each other such that they are adjacent to each other in the closed position and positioned directly away from one another in the open position.   Yu teaches that in the open position they still have an overlapping section and therefor are not positioned directly away from one another.  Therefor the rejections using Yu for sliding door arrangements (housing members) having open and closed positions as set forth in claims 1 and 11 have been overcome.   
Conclusion
17. 	Applicant's amendment necessitated the new ground(s) of rejection (double patenting rejection) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
18. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




								/ANDREW L SNIEZEK/                                                                                                Primary Examiner, Art Unit 2688                                                                                                        
/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        2/9/22